COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        In the Interest of K. C.

Appellate case numbers:     01-18-00009-CV & 01-18-00010-CV

Trial court case numbers: 248269-01 & 248269

Trial court:                Probate Court No. 3 of Harris County

       This Court’s April 12, 2018 Order had directed the court reporter to file the
reporter’s records within 20 days of that Order in the above-related accelerated appeals
involving involuntary commitment and administration of psychoactive medication. See
TEX. HEALTH & SAFETY CODE ANN. §§ 574.070(e), 574.108(a) (West 2010). On April
25, 2018, the court reporter filed the reporter’s record of the December 22, 2017
commitment and medication hearing, which set appellant’s brief due by May 15, 2018,
because the clerk’s record had been filed on February 20, 2018. See TEX. R. APP. P.
38.6(a)(2). Because no brief was timely filed, the Clerk of this Court’s May 23, 2018
notified appellant’s appointed counsel, Tom Zakes, that, unless an extension or a brief
was filed within ten days of that notice, these appeals might be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). To date, no brief has been timely
filed on behalf of appellant.

        However, because these are involuntary commitment and administration of
psychoactive medication appeals, the statute requires that we give these appeals
preference over other cases and allows this Court to suspend all rules relating to the time
for filing briefs and, thus, this Court suspends the operation of Rules 38.8 and 42.3. See
TEX. HEALTH & SAFETY CODE ANN. § 574.070(e); TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Accordingly, the Court sua sponte abates these appeals and remands the cases to the
trial court for further proceedings. The trial court shall immediately conduct a hearing at
which a representative of the Harris County Attorney’s Office and appellant’s counsel,
Tom Zakes, shall be present. Appellant shall also be present for the hearing in person or,
if appellant is hospitalized, at the trial court’s discretion, appellant may participate by
closed-circuit video teleconferencing.1

1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
This Court directs the trial court to:
      (1) determine whether appellant wishes to prosecute these appeals;
      (2) if appellant wishes to prosecute the appeals, determine whether appellant is
           still indigent;
      (3) if appellant is indigent, determine whether good cause exists to relieve Tom
           Zakes of his duties as appellant’s counsel;
              a. if good cause exists to remove counsel, enter a written order relieving
                   Tom Zakes of his duties as appellant’s counsel, and appoint substitute
                   appellate counsel at no expense to appellant;
              b. if good cause does not exist to remove counsel, provide a final deadline
                   by which Tom Zakes must file a brief in both appeals in this Court,
                   which shall be no more than 20 days from the hearing;
      (4) if appellant is not indigent and Tom Zakes does not intend to represent
           appellant on these appeals,
              a.      determine whether appellant has retained an attorney to represent
                      appellant on these appeals, and, if so, obtain the name, address, and
                      telephone number of retained counsel;
              b.      if appellant has not retained counsel, admonish appellant of the
                      dangers and disadvantages of self-representation, and
                       i. determine whether appellant has knowingly and intelligently
                          waived appellant’s right to counsel; and
                      ii. determine whether any decision by appellant to proceed pro se is
                          in the best interest of appellant, the County, and the
                          administration of justice;
                     iii. if appellant does not wish to proceed pro se, provide a deadline
                          by which appellant must hire an attorney;
      (5) make any other findings and recommendations the trial court deems
           appropriate; and
      (6) enter written findings of fact, conclusions of law, and recommendations on
           these issues, separate from any docket sheet notations.
See TEX. HEALTH & SAFETY CODE ANN. § 574.003(a) (West 2010).

        The court coordinator of the trial court shall set a hearing date within 20 days
from the date of this order and notify the parties and the Clerk of this Court of such
date. The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings and recommendations with this Court within 10 days of the date of
the hearing. The court reporter is directed to file the reporter’s record of the hearing
within 10 days of the date of the hearing. If the hearing is conducted by video
teleconference and electronically recorded, a certified video recording of the hearing shall
also be filed in this Court within 10 days of the date of this hearing.

       of image and sound between the trial court, appellant, and any attorneys representing the
       County or appellant. On request of appellant, appellant and appellant’s counsel shall be
       able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the County.
       If counsel Tom Zakes files an extension motion and brief on appellant’s behalf in
both appeals in this Court and a copy of such brief in the trial court, which brief complies
with Texas Rule of Appellate Procedure 38.1, within 10 days from the date of this
Order, with a motion requesting that we withdraw this Order of Abatement, this Court
may reconsider and withdraw this Order and reinstate the appeals.

       These appeals are abated, treated as closed cases, and removed from this Court’s
active docket. These appeals will be reinstated on this Court’s active docket when the
supplemental clerk’s record and a supplemental reporter’s record, if any, complying with
this Order is filed with this Court.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually
Date: June 7, 2018